Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 1 of 19




              EXHIBIT B
      Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 2 of 19




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 LOIS ROSEN,                                   §
                                               §
           Plaintiff,                          §
                                               §
 v.                                            §   CIVIL ACTION NO. 19-4971
                                               §
 NORDSTROM, INC.                               §
                                               §
           Defendant.                          §
                                               §

                                          EXHIBIT B

                    INDEX OF DOCUMENTS FILED IN STATE COURT

   Exhibit                             Document                 Date Filed in State
                                                                      Court
       B-1            Plaintiff’s Original Petition                 11/26/2019
       B-2            Citation and Certified Mail Tracking          11/26/2019
       B-3            Certified Mail Receipt                        12/03/2019
       B-4            Defendant’s Original Answer                   12/20/2019




4845-3559-5183.1/B8503/397444/121819
397444\4845-3559-5183.v1
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 3 of 19




          EXHIBIT B-1
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 4 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 5 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 6 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 7 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 8 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 9 of 19
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 10 of 19




           EXHIBIT B-2
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 11 of 19




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                           sD
                                         es
                                          rg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                       ffic
                   yO
                 op
               C
             ial
          ffic
          o
       Un
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 12 of 19




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                         sD
                                       esrg
                                     Bu
                                 lyn
                              ari
                           fM
                        eo
                     ffic
                  yO
                op
             lC
          icia
        off
     Un
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 13 of 19




           EXHIBIT B-3
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 14 of 19




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                           of
                        e
                     ffic
                 yO
               op
            C
          ial
        fic
     of
  Un
Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 15 of 19




           EXHIBIT B-4
      Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 16 of 19                       12/20/2019 9:07 AM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 39417830
                                                                                                By: CAROL WILLIAMS
                                                                                            Filed: 12/20/2019 9:07 AM

                                              Cause No. 2019-84876

LOIS ROSEN,                                             §    IN THE DISTRICT COURT OF
                                                        §
         Plaintiff,                                     §
                                                        §
v.                                                      §
                                                        §    HARRIS COUNTY, TEXAS




                                                                                 k
                                                                              ler
NORDSTROM, INC.,                                        §
                                                        §




                                                                           tC
         Defendant.                                     §




                                                                       ric
                                                        §    127th JUDICIAL DISTRICT




                                                                    ist
                                        DEFENDANT’S ORIGINAL ANSWER




                                                                 sD
           Defendant Nordstrom, Inc. (“Nordstrom”) files this its Original Answer to the




                                                               es
 Original Petition of Plaintiff Lois Rosen, and would respectfully show as follows:


                                                             rg
                                                    I.
                                                            Bu
                                                        n
                                              GENERAL DENIAL
                                                      ily
                                                    ar


           Nordstrom asserts a general denial as permitted by Rule 92 of the Texas
                                                  M




 Rules of Civil Procedure, and denies each and every material allegation contained
                                                of
                                              e




 in Plaintiff’s Original Petition and all subsequent amended petitions and requires
                                           ffic




 strict proof thereof. Nordstrom denies that it is liable to Plaintiff under any legal
                                      y  O




 theory or cause of action and further demands that Plaintiff be required to prove
                                   op
                              C




 her claims and allegations by the appropriate burdens of proof, as is required by the
                          ial




 Constitution, statutes and laws of the State of Texas and the Texas Rules of Civil
                     fic
              of




 Procedure.
            Un




                                                    II.
                                           AFFIRMATIVE DEFENSES

           1.         Pleading further and/or in the alternative, and without waiving or

 limiting the foregoing, Nordstrom would show that Plaintiff’s damages, if any, are

 DEFENDANT’S ORIGINAL ANSWER                                                                  PAGE 1
 4830-1633-9887.1/B8503/397444/121819
     Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 17 of 19




the result of conditions not caused in whole or in part by any act or omission of the

part of Nordstrom.

          2.         Pleading further and/or in the alternative, and without waiving or

limiting the foregoing, Nordstrom would further show that the negligence and/or




                                                                            k
                                                                         ler
other conduct of the Plaintiff was the sole proximate cause, or in the alternative, a




                                                                      tC
proximate cause of the matters about which Plaintiff complains in her Original




                                                                  ric
Petition. Nordstrom thus pleads contributory negligence, comparative fault, and




                                                               ist
                                                            sD
proportionate responsibility as to the causes of action pleaded by Plaintiff.




                                                          es
          3.         Pleading further and/or in the alternative, and without waiving or


                                                       rg
                                                      Bu
limiting the foregoing, Nordstrom would show that Plaintiff has failed to mitigate
                                                    n
her damages.
                                                 ily
                                                 ar



          4.         Pleading further, without waiving or limiting the foregoing, Nordstrom
                                               M




reserves the right to amend its Answer.
                                            of
                                            e




                                                III.
                                        ffic




                                         PRAYER FOR RELIEF
                                       O




          Defendant Nordstrom, Inc. therefore requests that Plaintiff Lois Rosen’s
                                     y
                                  op




claims be denied, and Plaintiff take nothing by her Petition and that Defendant be
                             C
                         ial




discharged, released and recover its costs. Defendant further prays for such other
                    fic




relief, both general and special, at law and in equity, to which this Defendant may
             of
           Un




show itself justly entitled.




DEFENDANT’S ORIGINAL ANSWER                                                          PAGE 2
4830-1633-9887.1/B8503/397444/121819
397444\4830-1633-9887.v1
     Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 18 of 19




                                                 Respectfully submitted,


                                                 /s/ Tate L. Hemingson
                                                 CLARK HILL STRASBURGER

                                                 ELIZABETH B. KAMIN




                                                                               k
                                                 Texas Bar No. 02620900




                                                                            ler
                                                 betsy.kamin@clarkhillstrasburger.com
                                                 909 Fannin Street, Suite 2300




                                                                         tC
                                                 Houston, Texas 77010




                                                                     ric
                                                 Telephone: 713-951-5600
                                                 Facsimile: 713-951-5660




                                                                  ist
                                                               sD
                                                 TATE L. HEMINGSON
                                                 State Bar No. 24064370




                                                            es
                                                 tate.hemingson@clarkhillstrasburger.com


                                                          rg
                                                 ELIZABETH F. GRIFFIN
                                                       Bu
                                                 State Bar No. 24092450
                                                 elizabeth.griffin@clarkhillstrasburger.com
                                                    n
                                                 901 Main Street, Suite 6000
                                                  ily

                                                 Dallas, Texas 75202
                                                 ar



                                                 Telephone: 214-651-4300
                                                 Facsimile: 214-651-4330
                                               M
                                            of




                                                 ATTORNEYS FOR DEFENDANT
                                            e




                                                 NORDSTROM, INC.
                                        ffic
                                     y O
                                  op
                             C
                         ial
                    fic
             of
           Un




DEFENDANT’S ORIGINAL ANSWER                                                             PAGE 3
4830-1633-9887.1/B8503/397444/121819
397444\4830-1633-9887.v1
     Case 4:19-cv-04971 Document 1-2 Filed on 12/21/19 in TXSD Page 19 of 19




                                       CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on December 20, 2019, a true and
correct copy of the foregoing was forwarded to all known counsel in compliance with
Texas Rules of Civil Procedure 21 and 21a as follows:

          Via E-File:




                                                                             k
          Jordan A. Glaze




                                                                          ler
          Josh Garrett
          j.glaze@glazegarrett.com




                                                                       tC
          Glaze Garrett, PLLC




                                                                   ric
          P.O. Box 1599
          Gilmer, Texas 75644




                                                                ist
          Fax: (888) 511-1225




                                                             sD
          Attorneys for Plaintiff




                                                          es
                                                        rg
                                                 /s/ Tate L. Hemingson
                                                      Bu
                                                 TATE L. HEMINGSON
                                                    n
                                                  ily
                                                 ar
                                               M
                                            of
                                            e
                                        ffic
                                     y O
                                  op
                             C
                         ial
                    fic
             of
           Un




DEFENDANT’S ORIGINAL ANSWER                                                      PAGE 4
4830-1633-9887.1/B8503/397444/121819
397444\4830-1633-9887.v1
